

117 HR 3345 IH: Helping Medicaid Offer Maternity Services Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3345IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Ms. Kelly of Illinois (for herself, Ms. Herrera Beutler, Ms. Underwood, Ms. Pressley, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the American Rescue Plan Act of 2021 and title XIX of the Social Security Act to promote extended coverage of pregnant and postpartum women under the Medicaid program.1.Short titleThis Act may be cited as the Helping Medicaid Offer Maternity Services Act of 2021 or the Helping MOMS Act of 2021.2.Promoting extended coverage of pregnant and postpartum women under the Medicaid program(a)Eliminating time limit on State option To elect extended coverageSection 9812(b) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended by striking during the 5-year period.(b)Increasing FMAP for pregnancy-Related services for certain StatesSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), by striking and (ii) and inserting (ii), and (jj);(2)in subsection (ff), by striking and (ii) and inserting (ii), and (jj); and(3)by adding at the end the following new subsection:(jj)Temporary increase in FMAP for pregnancy-Related services for certain StatesFor each quarter occurring during the 4-quarter period beginning with the first calendar quarter during which a State makes the election described in section 1902(e)(16), the Federal medical assistance percentage for such State that would otherwise apply (including, if applicable, such percentage that would otherwise apply under subsection (y) or (z)) with respect to amounts expended by the State for medical assistance for pregnancy-related services (including prenatal, delivery, and post partum services) furnished during such quarter shall, after application of any increase, if applicable, under section 6008 of the Families First Coronavirus Response Act or under subsection (ii), be increased by 5 percentage points. Application of the previous sentence may not result in the Federal medical assistance percentage for a State exceeding 100 percent. .